KNOLL, J.,
dissents and assigns reasons:
h.I respectfully dissent from the majority’s decision to impose a one-year suspension in this matter. The court’s function in disciplinary proceedings is primarily to protect the public, not to punish the lawyer. See Louisiana State Bar Ass’n v. Reis, 513 So. 2d 1173, 1177-78 (La. 1987). Recognizing this principle, both the hearing committee and the disciplinary board recommended that any period of suspension imposed against respondent be fully deferred. Furthermore, respondent is contrite and has been an outstanding participant in the Judges and Lawyers Assistance Program. Under these circumstances, I find an actual period of suspension of one year to be unduly harsh. I would impose a less harsh sanction.